Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com December 20, 2011 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re: Allianz Life Insurance Company of North America Allianz Life Variable Account B Post Effective Amendment No. 3 to Registration Statement Nos. 333-171427 and 811-05618 Dear Ms. Samuel: On December 20, 2011 the above-referenced post-effective amendment was filed via Edgar to finalize the prospectus and statement of additional information in response to verbal comments received from you and to request effectiveness. We are hereby requesting withdrawal of the above mentioned filing under form type AW pursuant to Rule 477 and will be re-submitting the filing tomorrow with final changes. Manually executed signature pages and consents have been executed prior to the time of this electronic filing and will be retained by the Company for five years. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By:/s/ Stewart Gregg Stewart D. Gregg
